PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/925,873
Filing Date: 20 Mar 2018
Appellant(s): EMBRY et al.



__________________
/Taryn Elliott/
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 1/28/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 4/28/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over AAPA Prior art figure 2 in view of U.S. patent application publication number 2010/0000255 Mak et al. (hereinafter Mak) OR AAPA Prior art figure 2 in view of U.S. patent number 5,561,988 Mehra.

Regarding claim 2, AAPA Figure 2 further discloses routing the heavies treated natural gas stream from the partial condenser to a compressor 240 for storage.
Regarding claim 3, AAPA Figure 2 further discloses routing the distillate stream from the partial condenser through a pump 242 for storage.
Regarding claim 4, AAPA Figure 2 as modified discloses wherein a first inlet of the external rich reflux gas feed is positioned on the single column refluxed absorber at a higher elevation than a second inlet for the natural gas feed (see 203 higher inlet than 204 in column 205). Additionally see 18 sent to a higher point of column 103 then feeds 110 and 114 in Mak Figure 2. See motivation to utilize a multiple refluxed column in the rejection of claim 1 above. 
Regarding claim 5, AAPA Figure 2 discloses wherein the rich solvent comprises one or more of ethane, propane, butane, and pentane (see paragraph 17 of applicant’s specification).
Regarding claim 6, AAPA Figure 2 discloses wherein the rich solvent comprises a predominant composition of one selected from the group consisting of: i) isopentane, ii) normal pentane, and iii) isopentane and normal pentane (see paragraph 17 of applicant’s specification).
Regarding claim 7, AAPA Figure 2 discloses an apparatus for processing natural gas, the apparatus comprising: an absorber 205 comprising a natural gas feed inlet (where stream 204 is 
Regarding claim 8, AAPA Figure 2 as modified discloses further comprising a heavies treated natural gas storage downstream from the first condenser (see 250, paragraphs 16 and 17 of applicant’s specification) of the single column refluxed absorber (as modified by Mak or Mehra). 
Regarding claim 9, AAPA Figure 2 further discloses a compressor downstream from the overhead outlet, the compressor configured to compress overhead vapor from the partial condenser (see 240). 
Regarding claim 10, AAPA Figure 2 discloses a stabilized condensate storage downstream from a reboiler of the stabilizer (see 215). The examiner has previously gone on official notice that it is well known in the art to provide storage for products and it would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to provide storage to the product 215 for sale in order to hold onto the condensate until customers are ready for delivery. The official notice has not been traversed and therefore it has become applicant admitted prior art. 
Regarding claim 11, AAPA Figure 2 discloses a second pump 242 downstream from the bottoms outlet of the partial condenser 228, the second pump configured to pump the distillates to a heavies treated natural gas storage 250 (see paragraphs 16/17 in applicant’s specification). 
Regarding claim 12, See the rejections of claims 1 and 7 above. AAPA Figure 2 further discloses the second condenser 216 partially separates a natural gas overhead from the stabilizer column into overhead stream lights (see 216 separating 217 into stream sent to 226); distillates and rich reflux expelled through a bottoms outlet (bottoms of 228 contains distillates that are sent to 242 and rich reflux sent to 230/232); a compressor, downstream from the partial condenser overhead outlet to compress the heavies treated natural gas (see compressor 240); and a second pump downstream from the bottoms outlet of the partial condenser to pump distillates to a heavies treated natural gas storage (pump 242 pumping distillates to heavies storage 250). See rejections and motivations of claims 1-3 and 7 above.  

Regarding claim 14, AAPA figure 2 further discloses routing the heavies treated natural gas of the first overhead stream to storage (see 224/250). 
Regarding claim 15, AAPA figure 2 discloses wherein the second bottoms stream is routed to a reboiler 213 and then the reboiler bottom stream is expelled as stabilized condensate 215.
Regarding claim 16, AAPA figure 2 discloses a second heat exchanger 226 downstream of the condenser 216, the partial condenser 228 being downstream from the second heat exchanger.
Regarding claim 17, AAPA figure 2 discloses a third heat exchanger 230 downstream from the bottoms outlet of the partial condenser 228, the first pump 232 being downstream from the third heat exchanger 230. 
Regarding claim 18, AAPA figure 2 discloses wherein the stabilizer column 211 further includes a reboiler 213. 
Regarding claim 19, AAPA figure 2 discloses wherein the partial condenser 228 includes a bottoms outlet, the rich reflux being expulsed through the bottoms outlet, the third heat exchanger 230 being downstream from the bottoms outlet of the partial condenser 228. 
Regarding claim 20, AAPA figure 2 discloses a compressor 240 downstream from an overhead outlet of the partial condenser 228, the compressor configured to compress the heavies treated natural gas and a second pump 242 downstream from a bottoms outlet of the partial condenser228, the second pump configured to pump the distillates to a heavies treated natural gas storage 250 (see paragraph 16 of applicant’s specification).

(2) Response to Argument
Appellant argues pages 7-8 that “whether Fig. 2 constitutes admitted prior art is irrelevant to the issue of whether the Office has established a prima facie case of obviousness of independent claim” because “where the subject matter relied upon as purported ‘applicant admitted prior art’ is the work of the same incentive entity as the claimed subject matter, the subject matter cannot be used unless it falls under one of the statutory categories of prior art under 35 USC 102” and “the Figures of the present applicant discloses a different example of implementation of the presently disclosed technology that are the work of the same inventive entity” and as such “Fig. 2 cannot qualify as prior art under any of the statutory categories” because it “is part of the same application as the claimed subject matter” and “was not patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date”.  This is not persuasive.

There is no evidence provided in the application or by the Appellant that the figures which are continually labeled as “conventional” and mentioned in the background as “dual column design” (paragraph 4/16) are by the same inventive entity as Figure 2 is only described in the application as a “conventional Two Column HRU design” which is understood to be an establishment of AAPA and as there is no indication that the work is of the same inventive entity in the application it is considered prior art and applicable in the rejection dated 4/28/2020.  Appellant’s arguments alone that the AAPA is of the same inventive entity is not considered evidence on the record to establish that it is the work of the same inventive entity as the present application.

Appellant further argue, pages 10-11, even assuming Figure 2 is prior art “claim 1 recites, inter alia, ‘outputting the first bottoms stream from the single column refluxed absorber to a first heat exchanger’ which “The Office concluded that Fig. 2 does not teach these features” and “relies on Mak or Mehra” but “both Mak and Mehra fails to teach these features” as “Mak is silent on a bottoms stream being output form a single column refluxed absorber to a first heat exchanger” and also “Mehra is silent on a bottoms stream being output from a single refluxed absorber to a first heat exchanger” and that improper hindsight bias would be required to arrive at these limitations.  This is not persuasive.

The Office does not take this position in regards to the absorber bottoms.  From the rejection above it is stated “outputting the first bottoms stream from the absorber to a first heat exchanger 207/210” which can be seen in Figure 2 where the bottom stream passes to both 207 and 210 which are a reboiler and a heat exchanger 210, and thus the bottom stream can be considered to go to a first heat exchanger.  Mak and Mehra are used to show that it would have been obvious for the absorber to have been obvious to have had “a single column refluxed absorber that has its overhead partially condensed to provide additional reflux as disclosed by Mak or Mehra in order to increase the total reflux in the column to further condense out heavier hydrocarbons within said absorber and provide a purer overhead product stream.  As such the argument is not found to be persuasive as it is not related to what is provided in the rejection, as the modification by both Mak and Mehra is not to such limitation but to the reflux.  

Appellant, pages 9-12 argues that “for at least the reasons above, Fig 2 cannot qualify as prior art” in the same way as applied to claim 1 as it applies to claims 7, 12, and 13.  No further argument beyond what is argued in regard to claim 1 is presented, and this is found not persuasive for the same reason as the arguments to claim 1, which are presented above.


Appellant, pages 9-12 make the same argument in regards to Claims 7, 12 and 13 as above in regards to claim 1 that assuming arguendo that Fig. 2 is prior art that there is not teaching in the rejection of “a first heat exchanger downstream from the single column refluxed absorber, such that the bottoms stream is output from the single column refluxed absorber into the heat exchanger” and that Mak and Mehra are incorrectly used to teach these features.  This is not persuasive. 

The Office does not take this position in regards to the absorber bottoms.  Fig. 2 of the AAPA provide a teaching of the presence of said heat exchanger (either heat exchanger 207 or 210 can be considered such a heat exchanger which receives the bottom stream 206 as seen in the figure and described in the rejection).  Mak and Mehra are used to show that it would have been obvious for the absorber to have 


Respectfully submitted,
/BRIAN M KING/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        
Conferees:
                                                                                                                                                                                              /SUNIL K SINGH/Supervisory Patent Examiner, Art Unit 3700                                                                                                                                                                                                        
/FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.